Citation Nr: 0513258	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-07 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to obtain additional 
service personnel records, to give the veteran another 
opportunity to clarify his stressors and then to verify the 
veteran's averred stressors, and to accord the veteran an 
examination to determine the nature and etiology of his 
currently diagnosed PTSD.

First, the RO has not had the opportunity to obtain the 
veteran's service personnel records, or "201 file," for his 
period of active service.

Second, while the record reflects that the RO has requested 
that the veteran provide more specific information about his 
stressors, the Board notes that some information can be 
gleaned by the documents that are already of record.  The 
veteran stated in September 2001 that he was assigned to 
Marine Aircraft Group (MAG) 17, which was stationed at Da 
Nang Air Base in Vietnam from 1969 to 1970.  He averred that 
in his capacity as a supply and warehouseman, it was his 
responsibility to go through the personal effects and 
belongings of marines who had been killed or were found to be 
missing in action.  In addition, he stated he performed guard 
and search and patrol duties as assigned, and the base was 
the frequent target of attack.

The veteran has also identified racial tension and his 
unwilling participation in several confrontations in which 
Marines were injured.

VA inpatient and outpatient records show that the veteran is 
under treatment for PTSD that has been found to be related to 
stressors he experienced in Vietnam.  In addition, a VA 
general medical examination dated in December 2001 reflects a 
diagnosis of PTSD.  Yet, the RO has not attempted to verify 
the veteran's averred stressors, nor has it had the 
opportunity to consider the veteran's claim under Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  In addition, the RO 
has not had the opportunity to develop the veteran's claim as 
one involving personal assault.  

Significantly, regarding PTSD cases where the veteran asserts 
personal assault as the in-service stressor, VA has a 
heightened duty to assist in gathering evidence corroborating 
the in-service stressors in accordance with the provisions of 
VA Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 
272 (1999).  In such cases, M21-1 provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c).  As development of the claim under 
M21-1 has not been completed, the Board finds that further 
actions must be undertaken to ensure that the VA's duty to 
assist the veteran in the development of his claims has been 
complied with.

Moreover, the December 2001 VA examination of record is for 
general medical only, and was conducted absent review of the 
claims file.  In the present case, the Board finds it would 
be helpful to fully develop the medical evidence in this case 
and then accord the veteran VA examinations to determine the 
nature, extent, and etiology of his PTSD-with review of the 
claims file and in consideration of all of the medical 
evidence of record.  See 38 C.F.R. § 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for a psychiatric 
disorder to include PTSD.  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for a 
psychiatric disorder to include PTSD; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should request that the 
veteran identify VA and non VA health 
care providers who have treated him for 
any psychiatric disorders, to include 
PTSD, from his discharge from active 
service in 1970 to the present.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for psychiatric disorders, 
to include any and all mental hygiene 
records to include any and all reports of 
group and individual therapy, from the 
VAMC in Miami, Florida, and any other 
VAMC the veteran may identify, from 1970 
to the present-that are not already of 
record.

4.  The RO should determine whether the 
veteran is receiving disability benefits 
from the Social Security Administration 
(SSA).  If so, the RO should request 
copies of the determination that found 
the veteran to be disabled from either 
SSA, and copies of all medical evidence 
used in arriving at the determination.

5.  The RO should ensure that it has the 
veteran's complete service personnel 
records ("201 file") and service 
medical records, including clinical 
records, hospital medical records, and 
any and all administrative records to 
include copies of legal and 
administrative proceedings, evaluations, 
citations for awards, etc-including the 
unit commendation medal, or "unit 
citation badge" the veteran identified 
in his September 2001 stressor statement.

If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments, including requesting 
unit histories, Morning Reports and other 
such reports which could be used to 
verify daily personnel actions from NPRC.

6.  The RO should offer the veteran 
another opportunity to identify specific 
stressors that he believes caused his 
PTSD.  The RO should remind the veteran 
that it is important to provide as 
specific and detailed information as 
possible to facilitate verification of 
his averred stressors.  

7.  The RO should offer the veteran an 
opportunity to procure "buddy 
statements" from service members who may 
have witnessed the events he identifies 
as his stressors, including the racial 
tension and confrontations that resulted 
in injury to his fellow Marines.

Concerning incidents of personal assault 
and racial tension, the RO should offer 
the veteran an opportunity to present 
statements from friends, fellow service-
members, and family members to whom he 
may have confided these events, who may 
have observed his behavior during leave 
or immediately following his discharge 
from active service and could attest to 
changes in his character or behavior, or 
to whom he may have written while he was 
in service.

8.  The RO should request verification 
from the U.S. Marine Corps, and request 
the service department provide any 
available information which might 
corroborate the veteran's averred 
specific or general inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) with a description of the 
averred stressors.  The letter should 
include the following information:

?	Exposure to enemy fire while 
assigned to Da Nang Air Force Base 
with Marine Air Group (MAG) 17 
and/or H&MS-17, MWSG-17, 1st MAW 
from approximately 1969 to 1970 (the 
RO is requested to please provide 
specific dates after review of the 
veteran's service personnel file)
?	Responsibilities including handling 
the personal effects and belongings 
of marines that were killed in 
action or found to be missing in 
action while stationed at Da Nang 
Air Base from approximately 1969 to 
1970 (the RO is requested to please 
provide specific dates after review 
of the veteran's service personnel 
file)
?	Responsibilities including standing 
guard, operating as an infantryman, 
and participating in search patrols 
while stationed at Da Nang Air Base 
from approximately 1969 to 1970 (the 
RO is requested to please provide 
specific dates after review of the 
veteran's service personnel file)
?	General conditions at Da Nang Air 
Base, Vietnam during approximately 
1969 to 1970 (the RO is requested to 
please provide specific dates after 
review of the veteran's service 
personnel file), in particular, the 
frequency of attacks on the base.

The RO should provide the service 
department with copies of service 
personnel records obtained showing 
service dates and duties and units of 
assignment; and any further statements 
the RO receives pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and the service department, 
including the request for morning reports 
and unit histories.  

9.  Concerning the racial tension and 
confrontations that resulted in injury to 
other Marines the veteran discussed in 
his September 2001 stressor statement, 
the RO should make every attempt to 
verify these events, using the September 
2001 stressor statement and any other 
statements of record, including 
development under the specialized 
development procedures proscribed under 
M21-1, Part III, 5.14(c)(5), for that 
purpose.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
5.14(c)(5).

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and the service department.

10.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination by the 
appropriate specialist to determine the 
nature, extent, and etiology of the 
veteran's claimed psychiatric disability 
to include PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any psychiatric disorder, to include 
PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
psychiatric disorder, to include 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.
?	Provide an opinion as to the 
etiology of any diagnosed 
psychiatric disorder, to include 
anxiety and PTSD.  In particular, 
the examiner is requested to provide 
the following opinions:
1.	Is it as likely as not that any 
currently diagnosed psychiatric 
disability to include PTSD had 
its onset during or is 
otherwise the result of any 
period of the veteran's active 
service?
2.	Is it as likely as not that any 
currently diagnosed PTSD is the 
result of stressful experiences 
he experienced during any 
period of the veteran's active 
service?

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a PTSD, in consideration 
of Pentecost v. Principi, 16, Vet. App. 
124 (2001) and Patton v. West, 12 Vet. 
App. 272 (1999).  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




